DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, claim 17 recites “wherein a refractive index of the adhesive member is equal to a refractive index of the protective film and to the refractive indices of the first layer and the third layer.” However, this limitation is not contained in the original disclosure. Specifically, the Examiner points to the specification in which the refractive indices of the adhesive member, the protective film and the first and second layers being equal is never 
Claims 18-20 are also rejected under 35 USC 112(a) as they depend from and include all of the limitations of rejected claim 17.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected
Regarding claims 17 and 18, claim 17 recites “the protective film”. However “a protective film” is not recited earlier in claim 17. Thus, “the protective film” lacks proper antecedent basis. The Examiner will take “the protective film” of claim 17 to be “a protective film”. 
Further, claim 18, which depends from claim 17, recites “a protective film”. It is unclear whether the “a protective film” of claim 18 is the same structure as “the protective film” of claim 17. However, for purposes of compact prosecution, the Examiner interprets the “a protective film” of claim 18 to be the same structure as “the protective film” of claim 17.
Claims 18-20 are also rejected under 35 USC 112(b) as they depend from and include all of the limitations of rejected claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of Puszka et al. (US 2019/0051709) hereinafter “Puszka” and in further view of Iwase (US 9394416) hereinafter “Iwase”.
Regarding claim 1, Fig. 3 of Schwartz teaches a display device (Abstract) comprising: a substrate (Item 14); a plurality of pixels (Item 16; Paragraph 0040) on a first surface (Top surface) of the substrate (Item 14);a protective film (Not shown in Fig. 3; Paragraph 0042 where the photodetectors are covered with a transparent protective coating) below a second surface 
Schwartz does not teach an adhesive member between the substrate and the protective film.
Fig. 3 of Puszka teaches a display device having an optical sensor (Item 22) below a substrate (Item 14), where the optical sensor (Item 22) includes a photodetector (Paragraph 0037) that receives light emitted in a window direction (Item RL) that is reflected in a substrate direction (Item RR), a protective film (Not shown in Fig. 3; Paragraph 0037 where the photodetectors are covered with a transparent protective coating) below the substrate (Item 14) and above the optical sensor (Item 22); and an adhesive member (Item 32) between the substrate (Item 14) and the protective film (Paragraph 0037).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive member between the substrate and the protective film because the adhesive member bonds the protective film and the optical sensor to the bottom of the substrate (Puszka Paragraph 0047).
When the adhesive member taught by Puszka is included in the structure of Schwartz in the manner recited above, the protective film will be between the adhesive member and the optical sensor.   
Schwartz does not teach where the substrate comprises: a first layer that has a first thickness and a first refractive index; a second layer above the first layer, wherein the second layer has a second thickness and a second refractive index, a third layer above the second 
Fig. 3B of Iwase further teaches where the substrate comprises a first layer (Bottommost Item 112) that includes an organic material (Column 20, Line 12) with a first refractive index and a first thickness; a second layer (Middle Item 14) above the first layer (Bottommost Item 112), wherein the second layer (Middle Item 14) includes an inorganic material (Column 20, Line 14) with a second refractive index and a second thickness; a third layer (Topmost Item 112) above the second layer (Middle Item 14), wherein the third layer (Topmost Item 112) includes the organic material (Column 20, Line 12) with the first refractive index and the first thickness; and a fourth layer (Topmost Item 14) above the third layer (Topmost Item 112), wherein the fourth layer (Topmost Item 14) includes the inorganic material (Column 20, Line 14) with the second refractive index and the second thickness, where the fourth layer (Item 14) acts as a barrier layer (Column 4, Line 6), where the first layer (Bottommost Item 112) and the third layer (Topmost Item 112) comprise a first same material and the second layer (Middle Item 14) and the fourth layer (Topmost Item 14) comprise a second same material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate of Schwartz comprise: a first layer that has a first thickness and a first refractive index; a second layer above the first layer, wherein the second layer has a second thickness and a second refractive index, a third layer above the second 
Regarding claim 5, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above.
Schwartz does not teach where the first layer includes an organic material; the second layer includes an inorganic material; the third layer includes an organic material, wherein the fourth layer includes an inorganic material.
Fig. 3B of Iwase teaches where an adhesive layer (Item 12) is on the bottom of a substrate (Combination of Items 112 and middle layer Item 14), where the substrate comprises a first layer (Item 112) that includes an organic material (Column 20, Line 12); a second layer (Middle Item 14) above the first layer (Item 112), wherein the second layer (Middle Item 14) includes an inorganic material (Column 20, Line 14); a third layer (Item 112) that includes an organic material (Column 20, Line 12) above the second layer (Middle Item 14), where the fourth layer (Uppermost Item 14) is above the third layer (Item 112) and includes an inorganic material (Column 20, Line 14).

Regarding claim 7, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above.
Schwartz does not teach where the thickness of the second layer is less than a thickness of the first layer.
Fig. 3B of Iwase further teaches where the thickness of the second layer (Middle Item 14) is less than a thickness of the first layer (Lower Item 112), the thickness of the first layer (Lower Item 112) is equal to a thickness of the third layer (Upper Item 112) and a thickness of the second layer (Middle Item 14) is equal to a thickness of the fourth layer (Upper Item 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the second layer be less than a thickness of the first layer because this configuration is known to provide better gas barrier properties as opposed to inorganic films alone (Iwase Column 1, Lines 23-27 and 45-54)  and having the first film of the substrate be an organic film that is thicker than the second and fourth layers allows for the laminated stack to have an increased gas barrier property, obtain high light transmittance while preventing cracking of the film from occurring (Iwase Column 2, Lines 8-31).     
Regarding claim 8, Fig. 3 of Schwartz further teaches a sealing member (Item 18) above the substrate (Item 14) and a light emitting layer (Item 16); an optical member (Item 34) above the sealing member (Item 18); and a window (Item 24) above the optical member (Item 34).
While Schwartz does not teach the fourth layer, when Schwartz is modified by Iwase, where the fourth layer is directly above the substrate, the sealing member of Schwartz will be above the fourth layer.   
Regarding claim 9, Schwartz further teaches where the optical sensor comprises a photodetector (Paragraph 0042) that receives light emitted by the display device in a window direction that is reflected in a substrate direction from the optical member (Item 34).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of Puszka et al. (US 2019/0051709) hereinafter “Puszka” and Iwase (US 9394416) hereinafter “Iwase” and in further view of Okada et al. (US 2010/0201929) hereinafter “Okada”.
Regarding claim 2, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above except where a refractive index of the fourth layer ranges from 1.65 to 1.8.
Okada teaches a display device (Paragraph 0003) where respective material layers (Items ML) of a barrier layer (BRL) have a refractive index of 1.6, 1.7, 1.75 and 1.8 in an order from a bottom of substrate (Item SUB) (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the fourth layer be in a range from 1.65 to 1.8 because including a barrier layer having a refractive index in a range from 1.65 to 1.8 is known to reduce light reflectance and allow light to effectively transmit through the  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Regarding claim 6, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above.
Iwase further teaches where the second layer (Middle Item 14) is also a barrier layer (Column 4, Lines 5-6).
Okada teaches a display device (Paragraph 0003) where respective material layers (Items ML) of a barrier layer (BRL) have a refractive index of 1.6, 1.7, 1.75 and 1.8 in an order from a bottom of substrate (Item SUB) (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the second layer be in a range from 1.65 to 1.8 because including a barrier layer having a refractive index in a range from 1.65 to 1.8 is known to reduce light reflectance and allow light to effectively transmit through the substrate (Okada Paragraph 0010) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Claim 3 is rejectedSchwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of Puszka et al. (US 2019/0051709) hereinafter “Puszka” and Iwase (US 9394416) hereinafter “Iwase” and in further view of Jongerden et al. (US 2008/0193717) hereinafter “Jongerden”.
Regarding claim 3, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above except where a refractive index of the adhesive member ranges from 1.5 to 1.7.
Jongerden teaches where an adhesive member has a refractive index of between 1.5 and 1.8 (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the adhesive member range from 1.5 to 1.7 because selection of a suitable adhesive allows for matching the refractive index between corresponding layers in such a way as to tailor the optical light scattering properties thereof (Jongerden Paragraph 0038) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Further, the refractive index of the adhesive member is a result effective variable (Jongerden Paragraph 0038 where an adhesive having a suitable refractive index can be chosen to match the difference between two corresponding layers as a way to tailor the optical light scattering properties thereof). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the adhesive member such that the refractive index of the adhesive member ranges from 1.5-1.7 because In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of Puszka et al. (US 2019/0051709) hereinafter “Puszka” and Iwase (US 9394416) hereinafter “Iwase” and in further view of Seo (US 2019/0087630) hereinafter “Seo”.
Regarding claim 10, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above.
Schwartz further teaches where the optical sensor (Item 22) comprises a photodetector (Paragraph 0042) that receives light emitted that is reflected in a substrate direction from the optical member (Item 34).
Schwartz does not teach where the optical sensor comprises a light source that emits visible or infrared light in a window direction.
Seo teaches a display device (Paragraph 0002) comprising an infrared light source (Paragraph 0073) which emits infrared light which, upon a touch of a finger on the display, is reflected back to a photosensor such that the finger is sensed (Paragraph 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical sensor comprise a light source that emits infrared light in a window direction because the light source provides light which, upon the presence of a finger, is reflected back to the optical sensor such that the finger can be sensed (Seo Paragraph 0073).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2019/0050095) hereinafter “Schwartz” in view of Puszka et al. (US 2019/0051709) hereinafter “Puszka” and Iwase (US 9394416) hereinafter “Iwase” and in further view of Nishimura et al. (US 2019/0006616) hereinafter “Nishimura”.
Regarding claim 11, the combination of Schwartz, Puszka and Iwase teaches all of the elements of the claimed invention as stated above except where a thickness of the adhesive member is greater than a thickness of the substrate.
Nishimura teaches a display device where an adhesive layer (Item 32) is thicker than a substrate (Item 401).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the adhesive layer taught by Schwartz be thicker than the substrate taught by Schwartz because the adhesive is less hard, less rigid and less elastic than the substrate which allows for the device to have a certain elasticity (Nishimura Paragraph 0065).
Further, the thickness of the adhesive is a result effective variable (Nishimura Paragraph 0065 where the thickness of the adhesive can be set to any value to allow for a desired elasticity to the device). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the adhesive member such that the thickness of the adhesive member is greater than a thickness of the substrate because "[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puszka et al. (US 2019/0051709) hereinafter “Puszka” in view of Iwase (US 9394416) hereinafter “Iwase” and Jongerden et al. (US 2008/0193717) hereinafter “Jongerden” and in further view of Ojima et al. (US 2018/0031713) hereinafter “Ojima”.
Regarding claim 17, Fig. 3 of Puszka teaches a display device (Abstract) comprising: a substrate (Item 14); an optical member (Item 56) above the substrate (Item 14); a window (Item 24) above the optical member (Item 56); an adhesive member (Item 32) below the substrate (Item 14); and an optical sensor (Item 22) below the adhesive member (Item 32), wherein the optical sensor (Item 22) includes a photodetector (Paragraph 0037) that receives light emitted in a window direction that is reflected in a substrate direction from the optical member (Item 56).
Puszka does not teach where the substrate comprises: a first layer that has a first thickness and a first refractive index; a second layer above the first layer, wherein the second layer has a second thickness and a second refractive index, a third layer above the second layer, wherein the third layer has a third thickness and a third refractive index, a fourth layer above the third layer wherein the fourth layer has a fourth thickness and a fourth refractive index, the first thickness and the first refractive index of the first layer are respectively equal to   the second refractive index of the second layer are respectively equal to the fourth thickness and the fourth refractive index of the fourth layer. 
Fig. 3B of Iwase further teaches where the substrate comprises a first layer (Bottommost Item 112) that includes an organic material (Column 20, Line 12) with a first refractive index and a first thickness; a second layer (Middle Item 14) above the first layer (Bottommost Item 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate of Puszka comprise: a first layer that has a first thickness and a first refractive index; a second layer above the first layer, wherein the second layer has a second thickness and a second refractive index, a third layer above the second layer, wherein the third layer has a third thickness and a third refractive index, a fourth layer above the third layer, wherein the fourth layer has a fourth thickness and a fourth refractive index, the first thickness and the first refractive index of the first layer are respectively equal to the third thickness and the third refractive index of the third layer and the second thickness and the second refractive index of the second layer are respectively equal to the fourth thickness and the fourth refractive index of the fourth layer because this configuration is known to provide better gas barrier properties as opposed to inorganic films alone (Iwase Column 1, Lines 23-27 and 45-54)  and having the first film of the substrate be an organic film that is thicker than the second and barrier layers allows for the laminated stack to have an increased gas barrier 
Puszka does not teach where refractive index of the adhesive member is equal to a refractive index of the protective film and to the refractive indices of the first layer and the third layer.
However, the refractive index of the adhesive member is a result effective variable (Jongerden Paragraph 0038 where an adhesive having a suitable refractive index can be chosen to match the difference between two corresponding layers as a way to tailor the optical light scattering properties thereof). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the adhesive member such that the refractive index of the adhesive member is equal to the refractive index of the protective film and to the refractive indices of the first layer and third layer because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
However, the refractive index of the protective film is a result effective variable (Ojima Paragraph 0015 where having the small difference between the refractive index of a protection film and the refractive index of a structure against the protection film results in easy transmission In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the refractive index of the protective film such that the refractive index of the protective film is equal to the refractive index of the adhesive member and to the refractive indices of the first layer and third layer because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Regarding claim 18, Fig. 3 of Puszka further teaches a sealing member (Item 18) between the optical member (Item 56) and a first surface of the substrate (Item 14); a protective film (Not shown in Fig. 3; Paragraph 0037 where the photodetectors are covered with a transparent protective coating) below a second surface of the substrate (Item 14) opposite the first surface and above the optical sensor (Item 22); wherein the adhesive member (Item 32) is disposed between the substrate (Item 14) and the protective film (Paragraph 0037).  
Claim 19 is rejectedPuszka et al. (US 2019/0051709) hereinafter “Puszka” in view of Iwase (US 9394416) hereinafter “Iwase”, Jongerden et al. (US 2008/0193717) hereinafter “Jongerden” and Ojima et al. (US 2018/0031713) hereinafter “Ojima” and in further view of Seo (US 2019/0087630) hereinafter “Seo”.
Regarding claim 19, the combination of Puszka, Iwase, Jongerden and Ojima teaches all of the elements of the claimed invention as stated above except where the optical sensor further comprises a light source that emits visible or infrared light in a window direction.
Seo teaches a display device (Paragraph 0002) comprising an infrared light source (Paragraph 0073) which emits infrared light which, upon a touch of a finger on the display, is reflected back to a photosensor such that the finger is sensed (Paragraph 0073).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the optical sensor further comprise a light source that emits infrared light in a window direction because the light source provides light which, upon the presence of a finger (Column 20, Line 14), is reflected back to the optical sensor such that the finger can be sensed (Seo Paragraph 0073).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Puszka et al. (US 2019/0051709) hereinafter “Puszka” in view of Iwase (US 9394416) hereinafter “Iwase”, Jongerden et al. (US 2008/0193717) hereinafter “Jongerden” and Ojima et al. (US 2018/0031713) hereinafter “Ojima” and in further view of Okada et al. (US 2010/0201929) hereinafter “Okada”.
Regarding claim 20, the combination of Puszka, Iwase, Jongerden and Ojima teaches all of the elements of the claimed invention as stated above except where the first layer includes an organic material; the second layer includes an inorganic material; the third layer includes an organic material; and the fourth layer includes an inorganic material.
Fig. 3B of Iwase teaches where an adhesive layer (Item 12) is on the bottom of a substrate (Combination of Items 112 and 14), where the substrate comprises a first layer (Item 112) that includes an organic material (Column 20, Line 12); a second layer (Item 14) above the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Puszka as an alternating film of organic and inorganic layers such that the first and third layers are organic and the second and fourth layers are inorganic because a laminate of organic and inorganic alternating layers is known to provide better gas barrier properties as opposed to inorganic films alone (Iwase Column 1, Lines 23-27 and 45-54)  and having the first film of the substrate be an organic film that is thicker than the second and barrier layers allows for the laminated stack to have an increased gas barrier property, obtain high light transmittance while preventing cracking of the film from occurring (Iwase Column 2, Lines 8-31).     
The combination of Puszka and Iwase do not explicitly teach wherein a refractive index of the fourth layer ranges from 1.65 to 1.8, a refractive index of the adhesive member ranges from 1.5 to 1.7, and a refractive index of the second layer ranges from 1.65 to 1.8.
Okada teaches a display device (Paragraph 0003) where respective material layers (Items ML) of a barrier layer (BRL) have a refractive index of 1.6, 1.7, 1.75 and 1.8 in an order from a bottom of substrate (Item SUB) (Paragraph 0053).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the second and fourth layers, respectively, be in a range from 1.65 to 1.8 because including barrier layers having a refractive  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
 Jongerden teaches where an adhesive member has a refractive index of between 1.5 and 1.8 (Paragraph 0038).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the adhesive member range from 1.5 to 1.7 because selection of a suitable adhesive allows for matching the refractive index between corresponding layers in such a way as to tailor the optical light scattering properties thereof (Jongerden Paragraph 0038) and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)). 
Further, the refractive index of the adhesive member is a result effective variable (Jongerden Paragraph 0038 where an adhesive having a suitable refractive index can be chosen to match the difference between two corresponding layers as a way to tailor the optical light scattering properties thereof). “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” (MPEP2144.05; See also In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).    
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the refractive index of the second and fourth layer be equal to each other because the same material is used as the second and fourth layers in the laminate of the substrate to provide a good gas barrier property (Iwase Column 1, Lines 19-22). 
Response to Arguments
Applicant's arguments filed 04/14/2021 with respect to the rejection of claims 1 and 17 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that Iwase teaches adjusting thickness based on the refractive indexes of the layers without modifying the refractive index and thus does not teach the limitation in claims 1 and 17 of “the first thickness and the first refractive index of the first layer are respectively equal to the third thickness and the third refractive index of the third layer, and the second thickness and the second refractive index of the second layer are respectively equal to the fourth thickness and the fourth refractive index”. However, Iwase’s teaching of “a refractive index of the second organic layer be lowest in respective refractive indices of the at least two organic layers” refers to the difference between the refractive indices of Item 12 and 112, not between layers 112 through the structure. Thus, as Items 112 are labeled as first and 
Also, as the Applicant indicates that the thicknesses and refractive indices in independent claims 1 and 17 are result effective variables (Applicant’s arguments Page 11) and Iwase teaches that the refractive index and thickness can impact the reflectance at interfaces, it may be considered obvious to optimize the thickness and the refractive index of respective layers. The Examiner only states this because the Applicant explicitly stated in the arguments that “the thicknesses and refractive indices recited in independent claims 1 and 17 are result effective variables”. While the Examiner may be presenting this possibility in the arguments, optimization of the thickness and/or refractive index of the first through fourth layer is not relied upon in the current office action as a basis for rejecting the claims.
The Applicant offers no specific arguments with respect to the newly added claim limitation regarding the plurality of pixels and location of the protective film except for a general statement saying that “the combination… does not teach or suggest the protective film is between the adhesive member and the optical sensor” so the Examiner has no specific rebuttal except to repeat what is in the rejection of claim 1 above, where Schwartz teaches the features of the plurality of pixels on a first surface of a substrate and the protective film being between the optical sensor and the substrate, which when combined with the teaching in Puszka yields the protective film being between the adhesive member and the optical sensor. As stated in the rejection above Paragraph 0042 of Schwartz provides support for the Examiner’s statements about the protective film, specifically where Paragraph 0042 states “The photodetectors are arranged so that an incident radiation reaches them after having crossed display screen 14 [thus the photodetectors are facing the substrate]….The photodetectors may be covered with a transparent protection coating” which would put the protective film between the optical sensors and the substrate.     
The Examiner also notes that no specific arguments are offered with respect to the new claim language in claim 17. However, upon further consideration, a new ground(s) of rejection is made in view of Jongerden and Ojima.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891